Citation Nr: 1142152	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from July 6, 2007 to July 21, 2007.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.                     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination by the Department of Veterans Affairs (VA) medical center (VAMC) in Seattle, Washington (VA Puget Sound Health Care System).  


FINDINGS OF FACT

1.  The Veteran is not service connected for a disorder.  

2.  A letter of record dated in May 2002 indicates that the Veteran was enrolled in the VA healthcare system.  

3.  From July 6, 2007 to July 21, 2007, the Veteran received emergency medical treatment at a private facility.  

4.  The evidence indicates that, in the 24-month period preceding the July 6, 2007 medical emergency that necessitated private medical treatment, the Veteran had not received medical services from VA.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized medical expenses incurred July 6, 2007 to July 21, 2007 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letter sent to the Veteran in July 2009.  This letter fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, notice consistent with the Court's holding in Dingess has not been provided.  However, the Board finds the lack of notification regarding disability ratings and effective dates to be harmless error here.  The Veteran's claim is one for reimbursement, so a rating and effective date is not at issue here.  Moreover, as will be further detailed below, the Veteran's claim on appeal will be denied.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that all information relevant to the Veteran's claim has been included in the claims file.  As will be detailed further below, the RO determined that there were no records reflecting VA treatment in the 24-month period preceding the emergency treatment at issue.  The Veteran has not submitted relevant treatment records, nor has he claimed the existence of outstanding relevant treatment records.  Rather, in a February 2008 statement of record, the Veteran acknowledged that he had not received VA treatment in the 24 months prior to the July 2007 private emergency treatment.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384   (1993).


Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Claim for reimbursement of private medical expenses

The Veteran claims entitlement to reimbursement of costs incurred from private emergency medical treatment in July 2007.  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24- month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

In this matter, the record indicates that the Veteran underwent emergency surgical treatment for colon cancer in July 2007.  The record indicates that the Veteran is not service connected for a disability, to include that which led to his emergency treatment.  As such, the provisions noted under 38 U.S.C.A. § 1728 do not apply here.  Instead, the Board will asses 38 U.S.C.A. § 1725 in determining whether a favorable decision is due here.   

Under 38 U.S.C.A. § 1725, the Veteran has to satisfy all of the following conditions in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities:   

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002. 

In this case, the record indicates that the Veteran underwent emergency surgery for non-service-connected colon cancer in July 2007.  He is attempting to recoup from VA the expenses associated with the surgery and subsequent private treatment.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1002. 

In the July 2009 decision appealed to the Board, the Veteran's claim was denied.  The basis for the denial rested on subparagraph (e) of 38 U.S.C.A. § 1725 - although the Veteran was enrolled in the VA healthcare system, he did not, in the 24-month period preceding the July 6, 2007 medical emergency that necessitated private medical treatment, receive medical services from VA.  In subsequent statements of record, the Veteran conceded that finding.  In February 2008, he indicated that he did not seek VA treatment because he "had no illness" during that 24-month period.  He also indicated that in November 2006 he contacted VA by phone to provide change of address information.  But in no evidence of record from the Veteran is it disputed that he did not receive VA medical services in the 24 months prior to July 6, 2007.  

In this decision, the Board is bound by the requirements under relevant statutes and regulations.  38 U.S.C.A. § 1725(b)(2)(B).  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court of Appeals for Veterans Claims has stated that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  

As the Veteran's claim does not satisfy all of the criteria under 38 C.F.R. § 17.1002, his claim must be denied.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).   

In making the determination in this matter, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from July 6, 2007 to July 21, 2007 is denied.  
 


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


